DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 4/13/2022. Claims 1-20 are pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0366436) in view of with Kim et al. (US 2018/0040548) and Yamashita et al. (US 2013/0048361).
Re claim 16, Wang teaches, Figs. 1-1 to 1-14 & 4-6, claim 14, [0020, 0023, 0025, 0026, 0056, 0060, 0067], a package substrate, comprising: 
-a printed circuit board (PCB); and 
-a bridge embedded interposer disposed on the printed circuit board, 
wherein the bridge embedded interposer comprises a connection structure including one or more redistribution layers (201), a bridge (103) disposed on the connection structure and including one or more circuit layers (116) connected to the one or more redistribution layers, a frame (114) disposed around the bridge on the connection structure, and an encapsulant (114, FEOL structure) disposed on the connection structure and covering at least a portion of each of the bridge (103) and the frame (114), 
the one or more circuit layers (116) are connected to the printed circuit board (PCB) through the one or more redistribution layers (201) and the first to third wiring layers. 
Wang does not teaches the frame comprises: first and second insulating layers, a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers.
Kim teaches, Fig. 1B, [0022, 0025, 0036, 0040], the frame comprises: first and second insulating layers (25b, d), a first wiring layer (24) disposed on one side of the first insulating layer (25b) opposite to another side of the first insulating layer (25b) which faces the second insulating layer (25d), a second wiring layer (26b) disposed between the first insulating layer and the second insulating layer (25d), and disposed on a level of the first bridge (BD’), a third wiring layer (34) disposed on one side of the second insulating layer (25d)  opposite to another side of the second insulating layer (25d) which faces the first insulating layer (25b), a first wiring via (26a) in the first insulating layer connecting the first wiring layer (24) and the second wiring layer (26b) to each other, and a second wiring via (26c) in the second insulating layer connecting the second wiring layer (34) and the third wiring layer (34) to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers (consider 10 or structure above BD’).
As taught by Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the frame including first and second insulating layers, and wiring layers and vias as claimed, because it aids in achieving high capacitor package with minimized warpage of a rewiring layer. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Wang due to above reason. 
	Kim teaches one of the first wiring via (26a) and the second wiring via (26c) is tapered (Fig. 1B), but Wang/Kim does not explicitly teach one of the first wiring via and the second wiring via is tapered in a direction toward the connection structure. 
	Yamashita teaches one of the first wiring via (41) and the second wiring via (43) is tapered in a direction toward the connection structure (Fig. 1, abstract). 
As taught by Yamashita, one of ordinary skill in the art would utilize the above teaching and incorporate into Wang/King to obtain one of vias is tapered in a direction toward the connection structure as claimed, because it aids in improving connection realizability, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamashita in combination Wang/Kim due to above reason. 
Re claim 17, Wang teaches, Figs. 1-1 to 1-14 & 4-6, claim 14, [0020, 0023, 0025, 0026, 0056, 0060, 0067], a semiconductor package, comprising: 
-a bridge embedded interposer having a connection structure having a first side and a second side opposing the first side, and including one or more redistribution layers (201), a bridge (103) disposed on the first side of the connection structure, a frame (114) disposed around the bridge of the first side of the connection structure, and an encapsulant (104, FEOL) disposed on the first side of the connection structure, and covering at least a portion of each of the bridge and the frame, 
-a first semiconductor chip (126) disposed on the second side of the connection structure, and having a plurality of first connection pads (131) electrically connected to the one or more redistribution layers; and 
-a second semiconductor chip (127) disposed on the second side of the connection structure, and having a plurality of second connection pads (130) electrically connected to the one or more redistribution layers, 
wherein at least a portion of the plurality of first connection pads and at least a portion of the plurality of second connection pads (130, 131) are connected to each other through the one or more circuit layers. 
Wang does not teaches the frame comprises: first and second insulating layers, a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers.
Kim teaches, Fig. 1B, [0022, 0025, 0036, 0040], the frame comprises: first and second insulating layers (25b, d), a first wiring layer (24) disposed on one side of the first insulating layer (25b) opposite to another side of the first insulating layer (25b) which faces the second insulating layer (25d), a second wiring layer (26b) disposed between the first insulating layer and the second insulating layer (25d), and disposed on a level of the first bridge (BD’), a third wiring layer (34) disposed on one side of the second insulating layer (25d)  opposite to another side of the second insulating layer (25d) which faces the first insulating layer (25b), a first wiring via (26a) in the first insulating layer connecting the first wiring layer (24) and the second wiring layer (26b) to each other, and a second wiring via (26c) in the second insulating layer connecting the second wiring layer (34) and the third wiring layer (34) to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers (consider 10 or structure above BD’).
As taught by Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the frame including first and second insulating layers, and wiring layers and vias as claimed, because it aids in achieving high capacitor package with minimized warpage of a rewiring layer. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Wang due to above reason. 
Kim teaches one of the first wiring via (26a) and the second wiring via (26c) is tapered (Fig. 1B), but Wang/Kim does not explicitly teach one of the first wiring via and the second wiring via is tapered in a direction toward the connection structure. 
	Yamashita teaches one of the first wiring via (41) and the second wiring via (43) is tapered in a direction toward the connection structure (Fig. 1, abstract). 
As taught by Yamashita, one of ordinary skill in the art would utilize the above teaching and incorporate into Wang/King to obtain one of vias is tapered in a direction toward the connection structure as claimed, because it aids in improving connection realizability, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamashita in combination Wang/Kim due to above reason. 
Re claim 18, in combination cited above, Kim teaches a plurality of first electrical connection metals (22) disposed on the second side of the connection structure, and electrically connecting the plurality of first connection pads (of chip 30) to the one or more redistribution layers; a plurality of second electrical connection metals (22) disposed on the second side of the connection structure, and electrically connecting the plurality of second connection pads (of chip 30) to the one or more redistribution layers; and an underfill resin (38a) disposed on the second side of the connection structure, and covering at least a portion of each of the plurality of first and second electrical connection metals (22) (Fig. 1B).
Re claim 19, in combination cited above, Wang teaches a printed circuit board (PCB) disposed on an opposite side of a side of the bridge embedded interposer in which the first and second semiconductor chips (126, 127) are disposed, and wherein the plurality of first and second connection pads (130, 131) are connected to the printed circuit board (PCB) through the one or more redistribution layers (201) and the first to third wiring layers.
Re claim 20, in combination cited above. Wang teaches the first semiconductor chip and the second semiconductor chip (126, 127) partially overlap with the bridge (103), and one of the plurality of first connection pads and one of the plurality of second connection pads (130, 131) are electrically connected to each other through the one or more redistribution layers (201) and the one or more circuit layers (116).
Allowable Subject Matter
4.	Claims 1-15 are allowed because of “a connection structure including one or more insulating layers made of a photosensitive insulating material…one of the one or more insulating layers of the connection structure extends continuously to be in contact with the frame and the first bridge”. 
Response to Arguments
5.      Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/4/22